MEMORANDUM **
Fernando Silva-Lopez appeals from the 55-month sentence imposed following his bench-trial conviction for attempted entry after deportation, in violation of 8 U.S.C. § 1326. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
Silva-Lopez contends that the district court procedurally erred by failing to address his mitigating arguments and for not articulating a rationale for its sentencing decision. The record reflects that the district court considered Silva-Lopez’s arguments in mitigation, but found the circumstances insufficient to warrant a sentence below the Guidelines range. See United States v. Stoterau, 524 F.3d 988, 999-1000 (9th Cir.2008). The district court provided an adequate explanation for the sentence imposed, and did not otherwise procedurally err. See United States v. Carty, 520 F.3d 984, 991-93 (9th Cir.2008) (en banc). Moreover, the sentence in the middle of the Guidelines range is substantively reasonable in light of the 18 U.S.C. § 3553(a) sentencing factors, and under the totality of the circumstances. See Gall v. United States, 552 U.S. 38, 51, 128 S.Ct. 586, 169 L.Ed.2d 445 (2007).
Silva-Lopez’s contention regarding the application of a 16-level enhancement for a prior conviction for a crime of violence is foreclosed. See United States v. Laurico-Yeno, 590 F.3d 818, 822-23 (9th Cir.2010).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.